Order entered November 2, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-00821-CR

                          TIMOTHY JAMES TAYLOR, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 366th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 366-80945-2012

                                           ORDER
        The Court DENIES as premature appellant’s October 29, 2015 request for an extension
of time to file a pro se response to the Anders brief. On October 21, 2015, this Court struck the
previously-filed Anders brief and ordered appellate counsel to file an amended brief that either
raised issues on the merits or complies with the requirements of Anders v. California. Counsel
has not yet filed an amended brief, and the amended brief is not due until Monday, December 7,
2015. Because there is no longer an Anders brief before the Court to which appellant may
respond, no pro se response is due. If counsel files an amended Anders brief, the Court will set
new deadlines at that time for any pro se response.
        We DIRECT the Clerk to send copies of this order to Timothy Taylor and to counsel for
all parties.
                                                      /s/   LANA MYERS
                                                            JUSTICE